Title: From Alexander Hamilton to Thomas Arnold and Others, 12 August 1791
From: Hamilton, Alexander
To: Arnold, Thomas



Treasury DepartmentAugust 12 1791
Gentlemen

In the month of July last Mr Thomas Arnold left at the Treasury a note relative to the tonnage and impost on the Sloops Betsy & Peace, stating that those duties had been paid at the foreign rates by their Captains on entries at Wiscassett and Bath subsequent to the adoption of the federal Constitution by the Convention of Rhode Island. On examination it appears that the entries were made in the month of April, which, it will be perceived, puts it out of my power to direct a refund. Should there by any mistake in regard to dates, in either case, further attention will be paid to the matter, on your transmitting an accurate statement, with such original papers in proof as may be in your possession.
I am, Gentlemen,   Your Most Obedt. Servant
Alexander Hamilton Messrs Thomas Arnold & Others,Owners of the Sloops, Peace& Betsy, Providence
